DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 2/12/2021. Per the amendment, claims 1, 6, and 11 have been amended. As such, claims 1-15 are pending in the instant application.
Applicant has amended the claims to address the rejections under 35 USC 112(b); The previous rejections are withdrawn.

Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  The phrase “adjust the pressurized flow within a particular inhalation” can be interpreted in two ways; it can read as though the claim is stating when the adjustment should occur, i.e. the adjustment is occurring in the time within the particular inhalation. Or it can be read that the adjustment is being made to the flow that occurs during a particular inhalation. The examiner suggests rewriting the limitation as “adjust the pressurized flow that occurs within a particular inhalation” or “adjust the pressurized flow for a particular inhalation. “Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 9, 11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard et al. (6,041,780).
With respect to claims 1 and 11, Richard teaches A system configured to provide mechanical ventilation to a subject (Fig.1), the system comprising: a pressure generator (blower 44) configured to provide a pressurized flow of breathable gas at a pressure level to an airway of a subject (col. Line 50 – col.4, line 4); one or more sensors configured to generate output signals conveying information related to breathing of the subject (flow meter 26, pressure sensor 28), wherein the breathing includes inhalations and exhalations (col.4, lines 7-8, inhalation and expiration phase); and one or more physical processors (controller 24) configured to: determine one or more phase timing parameters related to the breathing of the subject based on the generated output signals (respiratory rate, see col.4, lines 50-52 “The average breath rate is then calculated at step 48 by dividing the number of breath cycles sensed by flow sensor 26 col.4, line8-9, “The device senses the onset of each phase”); determine one or more breathing parameters of the subject based on the generated output signals (col.3, lines 63-col.4, lines 1-27, flow, pressure, tidal volume, minute volume), wherein the one or more breathing parameters indicate one or more of lung volume, tidal volume, and/or flow rate of the breathing of the subject (col.3, lines 63-col.4, lines 1-27, flow, pressure, tidal volume, minute volume); determine, during exhalations, whether the subject has completed a particular exhalation based on the one or more breathing parameters (col.4, line 8-9, “The device senses the onset of each phase and immediately adjusts the airway pressure accordingly”, exhalation is complete at the onset of inhalation, where the breathing cycles are sensed by the flow rate of the flow meter, col.4, lines 50-52); and control the pressurized flow in accordance with a respiratory therapy regimen such that the pressure level of the pressurized flow corresponds to an inspiratory positive airway pressure level during inhalations and to an expiratory positive airway pressure level during exhalations (col.4, lines 5-16, IPAP and EPAP); and adjust the pressurized flow within a particular inhalation and immediately after the particular exhalation to increase a volumetric rate of expulsion of CO2 (minute volume is adjusted based on the respiratory rate, see col. 4, lines 58-61, “the target minute volume is adjusted as a function of the breath rate. This is necessary as the tidal volume and the efficiency of air exchange in the lungs is linked to the respiration rate”; adequate ventilation by the device includes increasing O2 levels and decreasing CO2 levels in the patient, col. 2, line 34-38 and col.2, lines 55-58)., based on the one or more phase timing parameters (respiratory rate, col.4, lines 50-52) and the determination whether the subject has completed the particular exhalation (col. 4, lines 8-9, “the device senses the onset of each phase” and breath cycles are sensed by the flow meter, col. 4, lines 50-52), and wherein the particular inhalation is subsequent to the particular exhalation (the adjustments are made to the IPAP and therefore always occur subsequent to a particular expiration and only when the expiration has ended; see col.4, lines 58- col. 5, lines 1-27 where the system detects and determines the next IPAP values, and the changes are made incrementally in a breathing cycle.)
With respect to claim 4 and 14, Richard teaches wherein the one or more breathing parameters include one or more of a minute volume, end-tidal CO2, transcutaneous CO2, and an arterial blood gas measurement (minute volume, col. 3, lines 3-5 and col.4, lines 17-27), and wherein one or more values of the one or more breathing parameters indicate hypercapnia (see col. 3, lines 1-10 where minute volume is the parameter used to address the issue of excess levels of CO2 within the  , and wherein control of the pressurized flow during inhalations includes adjustments of one or more of an inspiratory period, a peak flow, an inhalation pressure support level, and a flow shape such that the metabolic expulsion of C02 is increased (col.3, lines 1-10, inhalation pressure support level).
With respect to claim 6, Richard teaches A method to control respiratory therapy to a subject, wherein the respiratory therapy includes mechanical ventilation (Fig.1), the method being implemented using a pressure generator (blower 44) that provides a pressurized flow of breathable gas at a pressure level to an airway of the subject (col. Line 50 – col.4, line 4), one or more sensors (flow meter 26, pressure sensor 28), and one or more physical processors (controller 24), the method comprising: generating, by the one or more sensors, output signals conveying information related to breathing of the subject (col.3, lines 63-col.4, lines 1-27, flow, pressure, tidal volume, minute volume),  wherein the breathing includes inhalations and exhalations (col.4, lines 7-8, inhalation and expiration phase); determining one or more phase timing parameters related to the breathing of the subject based on the generated output signals (respiratory rate, see col.4, lines 50-52 “The average breath rate is then calculated at step 48 by dividing the number of breath cycles sensed by flow sensor 26 col.4, line8-9, “The device senses the onset of each phase”); determining one or more breathing parameters of the subject based on the generated output signals, wherein the one or more breathing parameters indicate one or more of lung volume, tidal volume, and/or flow rate of the breathing of the subject col.3, lines 63-col.4, lines 1-27, flow, pressure, tidal volume, minute volume); determining, during exhalations, whether the subject has completed a particular exhalation based on the one or more breathing parameters (col.4, line 8-9, “The device senses the onset of each phase and immediately adjusts the airway pressure accordingly”, exhalation is complete at the onset of inhalation, where the breathing cycles are sensed by the flow rate of the flow meter, col.4, lines 50-52); controlling the pressurized flow of breathable gas in accordance with the respiratory therapy regimen such that the pressure level of the pressurized flow corresponds to an inspiratory positive airway pressure level during inhalations and to an expiratory positive airway pressure level during exhalations (col.4, lines 5-16, IPAP and EPAP), adjusting the pressurized flow within a particular inhalation and immediately after the particular exhalation to increase a volumetric rate of expulsion of CO2 (minute volume is adjusted based on the respiratory rate, see col. 4, lines 58-61, “the target minute volume is adjusted as a function of the breath rate. This is necessary as the tidal volume and the efficiency of air exchange in the lungs is linked to the respiration rate”; adequate ventilation by the device includes increasing O2 levels and decreasing CO2 levels in the patient, col. 2, line 34-38 and col.2, lines 55-58), based on the one or more phase timing parameters (respiratory rate, col.4, lines 50-52) and the determination whether the subject has completed the particular exhalation (col. 4, lines 8-9, “the device senses the onset of each phase” and breath cycles are sensed by the flow meter, col. 4, lines 50-52), and wherein the particular inhalation is subsequent to the particular exhalation (the adjustments are made to the IPAP and therefore always occur subsequent to a particular expiration and only when the expiration has ended; see col.4, lines 58- col. 5, lines 1-27 where the system detects and determines the next IPAP values, and the changes are made incrementally in a breathing cycle.)
With respect to claim 9, Richard teaches wherein the one or more breathing parameters include one or more of a minute volume, end-tidal CO2, transcutaneous CO2, and an arterial blood gas measurement (minute volume, col. 3, lines 3-5 and col.4, lines 17-27), and wherein one or more values of the one or more breathing parameters indicate hypercapnia (see col. 3, lines 1-10 where minute volume is the parameter used to address the issue of excess levels of CO2 within the body as described in col. 2, lines 34-38) , and wherein control of the pressurized flow during inhalations includes adjustments of one or more of an inspiratory period, a peak flow, an inhalation pressure support level, and a flow shape such that the metabolic expulsion of C02 is increased (col.3, lines 1-10, inhalation pressure support level).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. as applied to claim 1, 6 and 11 above, and further in view of Philips et al. (US 3,789,837).
With respect to claims 2 and 12, Richard teaches the limitations of claim 1 and 11.
Richard does not teach wherein control of the pressurized flow during inhalations includes adjustments of the inspiratory periods based on the one or more breathing parameters.
However, Philips teaches a system of ventilation (Fig.1; Abstract) wherein inhalations have inspiratory periods, wherein control of the pressurized flow during inhalations includes adjustments of the inspiratory periods based on the one or more breathing parameters (col.2, lines 9-16, where the inhalations period is increased proportionate to an increase in volume; see also col. 16, lines 7-20, “As a result, the inhalation period is extended with a proportionate increase in the volume of breathing mixture received by the patient” and increase the length of time during which oxygen solenoid valve 46 and the compressed air solenoid valve 140 are open”).

With respect to claims 3 and 13, Richard as modified teaches wherein the one or more breathing parameters indicate a minute volume (Philips teaches volume inhaled by the patient col.16, lines 7-20 and Richard teaches minute volume col. 4, lines 19-20), and wherein inspiratory periods are increased responsive to an increase of the minute volume over a period spanning multiple breaths (It is noted that an increase in inspiratory period responsive to the minute volume would naturally flow as a result of the modification above in that Richard teaches the adjustment to the flow incrementally over multiple breaths in a breathing cycle, col. 5, lines 18-27).
With respect to claim 7, Richard teaches the method of claim 6.
Richard does not teach wherein controlling the pressurized flow during inhalations includes adjustments of the inspiratory periods based on the one or more breathing parameters.
However, Philips teaches a system of ventilation (Fig.1; Abstract) wherein inhalations have inspiratory periods, wherein control of the pressurized flow during inhalations includes adjustments of the inspiratory periods based on the one or more breathing parameters (col.2, lines 9-16, where the inhalations period is increased proportionate to an increase in volume; see also col. 16, lines 7-20, “As a result, the inhalation period is extended with a proportionate increase in the volume of breathing mixture received by the patient” and increase the length of time during which oxygen solenoid valve 46 and the compressed air solenoid valve 140 are open”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the system of ventilation of Richard to further 
With respect to claim 8, Richard as modified teaches wherein the one or more breathing parameters indicate a minute volume (Philips teaches volume inhaled by the patient col.16, lines 7-20 and Richard teaches minute volume col. 4, lines 19-20), and wherein inspiratory periods are increased responsive to an increase of the minute volume over a period spanning multiple breaths (It is noted that an increase in inspiratory period responsive to the minute volume would naturally flow as a result of the modification above in that Richard teaches the adjustment to the flow incrementally over multiple breaths in a breathing cycle, col. 5, lines 18-27).

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (6,041,780) in view of Emtell et al. (US 2013/0253359 A1).
With respect to claim 5 and 15, Richard teaches the limitations of claim 1.
Richard does not teach wherein the volumetric rate of expulsion of CO2 is determined for a first set of breathing cycles, wherein control of the pressurized flow includes adjustments of the pressurized flow of breathable gas during a second set of breathing cycles to increase the volumetric rate of expulsion of C02 compared to the determined volumetric rate of expulsion of CO2 for the first set of breathing cycles, wherein the second set is subsequent to the first set.
However, Emtell teaches a system configured to provide mechanical ventilation to a subject wherein the volumetric rate of expulsion of CO2 is determined for a first set of breathing cycles ([0027], “the method … provides updated values for the physiological parameters V, Q and CvCO.sub.2 for each respiratory cycle”), wherein control of the pressurized flow includes adjustments of the pressurized flow of breathable gas during a second set of breathing cycles to increase the volumetric rate of expulsion of C02 compared to the determined volumetric rate of expulsion of CO2 for the first set of breathing cycles, wherein the second set is subsequent to the first set ([0028], when there is ” a desire to actively induce a variation in carbon dioxide content of the expiration gas over time by introducing a change in the effective ventilation of the subject. Such a change in effective ventilation may be effectuated e.g. by varying the degree of rebreathing of expiration gases exhaled by the subject or by changing the tidal volume, the respiratory rate or the inspiratory pause (often called insp-hold pause) between inspiratory phases and expiratory phases”.)
Therefore, it would have been obvious to modify the system of ventilation and sensors of Richard to further detect the volumetric rate of expulsion of CO2 in a first set of breathing cycles and adjust the pressurized flow of breathable gas based on the determination to increase the volumetric expulsion of CO2 in the second set of breathing cycles as taught by Emtell as an additional way to actively induce a variation in the carbon dioxide content expired over time.
With respect to claim 10, Richard teaches the method of claim 6.
Richard does not teach wherein the volumetric rate of expulsion of CO2 is determined for a first set of breathing cycles, wherein controlling the pressurized flow includes adjusting the pressurized flow of breathable gas during a second set of breathing cycles to increase the volumetric rate of expulsion of CO2 compared to the determined volumetric rate of expulsion of CO2 for the first set of breathing cycles, wherein the second set is subsequent to the first set.
However, Emtell teaches a method of providing mechanical ventilation to a subject wherein the volumetric rate of expulsion of CO2 is determined for a first set of breathing cycles ([0027], “the method … provides updated values for the physiological parameters V, Q and CvCO.sub.2 for each respiratory cycle”), wherein control of the pressurized flow includes adjustments of the pressurized flow of breathable gas during a second set of breathing cycles to increase the volumetric rate of expulsion of C02 compared to the determined volumetric rate of expulsion of CO2 for the first set of breathing cycles, wherein the second set is subsequent to the first set ([0028], when there is ” a desire 
Therefore, it would have been obvious to modify the method of ventilation of Richard to further determine the volumetric rate of expulsion of CO2 in a first set of breathing cycles and adjust the pressurized flow of breathable gas based on the determination to increase the volumetric expulsion of CO2 in the second set of breathing cycles as taught by Emtell as an additional way to actively induce a variation in the carbon dioxide content expired over time.

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. Applicant argues on page 9 of Remarks that “there is no description in the '780 patent of determining whether the subject has completed a particular exhalation based on any breathing parameters (the breathing parameters indicating one or more of lung volume, tidal volume, and/or flow rate of the breathing of the subject). Instead, the '780 patent merely describes that device "senses the onset of each phase." The examiner respectfully disagrees; the device of patent ‘780 includes only two sensors that can perform the function of sensing the onset of each phase – a pressure sensor and a flow meter. Col. 3, lines 63-66 states that the flow meter is what provides information as to the volume of air inhaled by the patient. It would be obvious then that the flow meter of patent ‘780 is the sensor that senses the onset of the phases by providing volumetric flow rate information to the device. Because volume and volumetric flow rate are both breathing parameters, it would follow then that the device is using .
Applicant argues on page 9 of Remarks that “Sensing the onset of an inhalation/exhalation phase is not the same as determining that the subject has completed a particular exhalation based on one or more breathing parameters. There may, for example, be a gap in time between the completion of a particular exhalation and the onset of the subsequent inhalation-the two events are distinct from each other. Moreover, the onset of inhalation does not mean that the subject has completed an exhalation.” The examiner respectfully disagrees; exhalation must be finished before inhalation can begin. It would seem that applicant is taking the completion of an exhalation to mean that all inhaled air is exhaled within an exhalation. However, the claim does not require that all inhaled air be exhaled within an exhalation. It only recites that the exhalation is completed. The examiner is interpreting the completion of exhalation to mean that it is finished, whether or not all of the inhaled air has been exhaled. The subject finishes, stops, completes the exhalation before beginning an inhalation. Additionally, if there is a pause between the exhalation and the onset of inhalation, the exhalation must still be complete before the pause, the pause being another phase in the respiratory cycle. The patent ‘780 teaches that the onset of inhalation is detected and once the onset of inhalation is detected the exhalation must already be completed whether or not a pause occurs between the two.
Applicant argues on page 9 of Remarks that “the system of the '780 patent does not "adjust the pressurized flow within a particular inhalation immediately after the particular exhalation to increase a volumetric rate of expulsion of CO2, based on the one or more phase timing parameters and the determination whether the subject has completed the particular exhalation." And that “The target minute volume of the '780 patent is not adjusted to increase a volumetric rate of expulsion of CO2. The '780 patent does not even mention volumetric rate of expulsion of CO2, much less adjusting the pressurized flow within a particular inhalation immediately after the particular exhalation to increase 
As such, the claims remain rejected as described above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785     
                                                                                                                                                                                                   /MARGARET M LUARCA/Primary Examiner, Art Unit 3785